DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/654,054 filed 10/16/2019.

Information Disclosure Statement
The information disclosure statement filed 10/16/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-12 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A multilayer ceramic electronic component comprising: a laminated body including a plurality of dielectric ceramic layers laminated in a lamination direction and a plurality of pairs of first internal electrode layers and second internal electrode layers, the laminated body including a first main surface and a second main surface opposing each other in the lamination direction, a first side surface and a second side surface opposing each other in a width direction orthogonal or substantially orthogonal to the lamination direction, and a first end surface and a second end surface opposing each other in a length direction orthogonal or substantially orthogonal to the lamination direction and the width direction; a first external electrode provided on the first end surface of the laminated body, and connected to the first internal electrode layers at the first end surface; and a second external electrode provided on the second end surface of the laminated body, and connected to the second internal electrode layers at the second end surface; wherein the laminated body includes: an inner layer portion in which the first internal electrode layers and the second internal electrode layers oppose each other with the dielectric ceramic layers interposed therebetween; outer layer portions sandwiching the inner layer portion in the lamination direction; and side margin portions sandwiching the inner layer portion and the outer layer portions in the width direction; the side margin portions each include a plurality of ceramic layers laminated in the width direction, and each of the side margin portions includes an inner layer made of the ceramic layers on an innermost side of the laminated body in the width direction, and an outer layer made of the ceramic layers on an outermost side of the laminated body in the width direction; and when a cross section of the laminated body in the width direction and the lamination direction is viewed at at least one side surface, end surfaces of the first internal electrode layers and end surfaces of the second internal electrode layers are positioned inside relative to end surfaces of the dielectric ceramic layers, and the inner layer is interposed between the first internal electrode layers and the second internal electrode layers adjacent in the lamination direction.
          Therefore, claim 1 and its dependent claims 2-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERMAN NG/
Primary Examiner, Art Unit 2847